Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
The prior art does not teach or render obvious, in the context of the claim, the newly amended limitations of first dots connected to first scan lines and not connected to second scan lines; second dots connected to the second scan lines, not connected to the first scan lines and alternately disposed with the first dots in a first direction and a second direction different from the first direction.
US 2015/0041790 A1 (“Lee”) teaches first dots connected to first scan lines and not connected to second scan lines; second dots connected to the second scan lines and alternately disposed with the first dots in a first direction and a second direction different from the first direction ([61]; Figs. 1, 2). However, Lee does not teach the limitations of a scan driver including a plurality of first stages respectively connected to the first scan lines and a plurality of second stages respectively connected to the second scan lines, wherein the plurality of first stages is connected to first clock lines, wherein the plurality of second stages is connected to second clock lines different from the first clock lines, wherein first stages of the plurality of the first stages except a first start stage of the plurality of first stages are respectively connected to corresponding first scan lines of corresponding previous first stages among the first scan lines of the plurality of first stages, and wherein second stages of the plurality of the second stages except a second start stage of the plurality of second stages are respectively connected to corresponding second scan lines of corresponding previous second stages among the second scan lines of the plurality of second stages. It has been determined that it would not have been obvious to one of ordinary skill in the art to combine Lee with other references to render obvious all the limitations in claim 1, as the references with those features use them for reasons that are different from the features taught by Lee.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692